Exhibit 10.2

AMENDMENT TO BINDING HEADS OF AGREEMENT - BUSINESS DEVELOPMENT

SERVICES

 

DATE      1 MARCH 2012 PARTIES     

Donald P. Bunnell

317 Fuxing Xi Lu

House #2

Shanghai, China 200031

(“DB”)

    

SES Resource Solutions, Ltd

of Portcullis TrustNet (BVI) Limited, Portcullis TrustNet Chambers, P.O. Box
3444, Road Town, Tortola, British Virgin Islands, the office of the first
registered agent.

(“SRS”)

DB and SRS executed a binding Heads of Agreement (the “Agreement”) in February
2012 and DB and SRS hereby amend the Agreement as follows:

DB agrees that he shall not bill SRS in excess of US$27,500 in any given month
under the Agreement.

SIGNED for and on behalf of SES Resource Solutions, Ltd

by its duly authorized representative

 

           

/s/ Michael Oppenheimer

      (signature)

S.E. Oppenheimer

     

/s/ S.E. Oppenheimer

     Witness (print name)       (signature of Witness) SIGNED by Don Bunnell   
        

/s/ Don Bunnell

      (signature) In the presence of:      

Beth A. Bunnell

     

/s/ Beth A. Bunnell

     Witness (print name)       (signature of Witness)